Citation Nr: 0904928	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-35 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher initial rating for right patellar 
chondromalacia, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1997 to May 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted, in pertinent part, service 
connection for right patellar chondromalacia and assigned a 
10 percent evaluation.  Jurisdiction over the claims folders 
was ultimately transferred to the RO in Boston, 
Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2006 outpatient treatment record, associated 
with the claims file after the issuance of the most recent 
supplemental statement of the case, the Veteran reported that 
she missed a step going down basement stairs and her knee 
hyperextended at the time.  The pain had gotten worse since 
the incident.  The Veteran reported having pain when going up 
and down stairs.  The record noted that a few weeks earlier 
she had hyperextension of her right knee.  Upon examination, 
the right knee had normal contours and some increased warmth 
but no crepitus with extension or flexion.  The knee was 
stable with some tenderness of medial aspect of meniscus.  An 
X-ray showed that the patella was displaced laterally.  She 
was diagnosed with patella femoral syndrome.  She also rated 
her pain at 10/10 when climbing stairs.

In August 2006, the Veteran was afforded a VA examination to 
determine the severity of her disability.  The examiner noted 
that an August 2006 X-ray of her right knee showed that the 
patella had significant lateral subluxation which was 
probably posttraumatic.  The examiner diagnosed her with a 
history of right knee patellofemoral arthritis and 
chondromalacia patella with significant lateral subluxation 
of the right patella on X-ray.  He also stated she had right 
knee degenerative joint disease with pop and giving way of 
the right knee.

The service-connected right knee disability is currently 
rated under the provisions of Diagnostic Code 5024, 
tenosynovitis, rated on limitation of motion of affected 
parts, as degenerative arthritis.  VA's General Counsel has 
held that a claimant who has arthritis and instability of the 
knee may be rated separately under diagnostic Codes 5003 and 
5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The 
Board notes that if the Veteran has limitation of motion of 
the right knee which is due to arthritis (as shown on x-ray) 
as well as lateral instability and subluxation, she is 
entitled to consideration of the assignment of separate 
ratings under the Diagnostic Codes governing limitation of 
motion, i.e., 5260 and 5261 as well as under Diagnostic Code 
5257.  

The VA examiner has indicated that there is x-ray evidence of 
significant lateral subluxation but did not include clinical 
findings regarding the presence or severity of any current 
subluxation or lateral instability.  In addition, the RO has 
not considered whether a separate rating or subluxation or 
lateral instability is warranted.  Accordingly, a remand is 
necessary to afford the Veteran another VA examination and 
for the RO to consider whether a separate rating under 
Diagnostic Code 5257 is warranted.  Any current VA treatment 
records dated from December 2006 to the present should be 
obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should, in accordance with 38 
U.S.C.A. § 5103A(c), request that the 
Veteran supply the names and addresses of 
all facilities that have treated her for 
the service-connected patellar 
chondromalacia of the right knee since 
December 2006.  The RO should then take 
all necessary steps to obtain copies of 
all records not already contained in the 
claims folder, including up-to-date 
treatment records, dated from December 
2006 to the present, from the Boston VA 
Medical Center.  The RO should also 
inform the Veteran of any records it has 
been unsuccessful in obtaining as 
provided under 38 U.S.C.A. § 5103A(b)(2).

2.  The Veteran should be scheduled for a 
VA examination to determine the severity 
of the service-connected patellar 
chondromalacia of the right knee. The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
studies should be performed and all 
clinical findings reported in detail, 
including ranges of motion, degrees of 
extension and flexion, recurrent 
subluxation, lateral instability, and 
degenerative joint disease.

The examiner should also express an 
opinion as to whether or not there is 
painful motion or weakness associated 
with the right knee.  The examiner should 
be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the joint is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the right knee exhibits 
weakened movement, fatigability, or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss.

3.  Following completion of the above and 
any additional development deemed 
necessary, the AOJ should readjudicate 
the claim on appeal, to include 
consideration of the provisions of 38 
C.F.R. §§ 4.40 and 4.45, dealing with 
functional impairment due to pain and 
VAOPGCPREC 23-97, considering the 
assignment of a separate rating for 
subluxation/instability under Diagnostic 
Code 5257.  Should any action remain 
adverse to the Veteran, an appropriate 
Supplemental Statement of the Case should 
be furnished to the Veteran, and she 
should also be afforded an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




